DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/22.
Applicant’s election without traverse of  claims 1-9 & 11 in the reply filed on 5/5/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga (US PG Pub 201/0290136; hereafter ‘136).
Claim 1: ‘136 is directed towards an imprint method (title, abstract, & Fig. 3) of performing an imprint process (title, abstract, & Fig. 3) including a contacting step of brining a mold into contact with an imprint material supplied onto a substrate, a curing step of curing the imprint material in a state in which the imprint material and the mold are in contact with each other, and a separating step of separating the mold from the cured imprint material (title, abstract, Fig. 3, & ¶s 36-58), the method comprising:
acquiring global alignment information including information for specifying position coordinates of each of a plurality of shot regions including a first shot region and a second shot region of the substrate (Fig. 3 and ¶s 36-58);
performing a pre-alignment measurement including moving, based on the acquired global alignment information, the second shot region to a measurement position to which a measure device performs measurement, and measuring a first relative positional shift between the second shot region and the mold using the measurement device (Fig. 3 and ¶s 36-58); and
moving, based on the global alignment information and the measured first relative positional shift the first shot region to an imprint position at which the imprint process is performed, and starting the contacting step (Fig. 3 and ¶s 36-58).
Claim 2: ‘444 further teaches measuring a second relative positional shift between the first shot region and the mold in a state in which the mold and the imprint material on the first shot region are in contact with each other by the contacting step, and aligning the first shot region and the mold based on the measured second relative positional shift (there is a global shift, the first shift, with a die-by-die shift during the contacting step, see Fig. 3 and ¶ 51).
Claim 3: The second shot region is a shot region that is not a peripheral shot region in a peripheral portion of the substrate (abstract & Fig. 4; the second shot region is within each die region which includes the internal die regions and thus for each internal die region it is not in a peripheral portion of the substrate).
Claim 4: The first shot region is the peripheral shot region (Fig. 4).
Claim 6: ‘444 teaches moving the first shot region to a supply position of the imprint material after the pre-alignment measurement (¶ 29 & Fig. 3), and supplying the imprint material onto the first shot region at the supply position (¶ 29 & Fig. 3),
wherein the contacting step is started after moving the first shot region from the supply position to the imprint position based on the global alignment information and the measured relative positional shift (Fig. 3).
Claim 9: The global alignment measurement is performed using an off-axis measurement device to acquire the global alignment information (as discussed above, global alignment measurement is performed and it is inherent that the device is off-axis from at least one arbitrary axis),
wherein the pre-alignment measure includes:
selecting, as the second shot region, a shot region located near a second measurement position at which the measurement device performs measurement when the sample shot region is located at a first measurement at which the off-axis measurement device performs measurement in the global alignment measurement (¶s 40-45); 
moving the shot region selected as the second shot region to the second measurement position after the measurement of the sample shot region by the off-axis measurement device (¶s 40-45); and
measuring the relative positional shift between the second shot region and the mold using the measurement device (¶s 40-45).
Claim 11: ‘444 discloses an article manufacturing method (¶ 82) comprising:
forming a pattern on a substrate using an imprint method of claim 1 (see above); and
processing the substrate on which the pattern has been formed (etching of the substrate; ¶ 82),
wherein an article is manufactured from the processed substrate (¶ 82).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘444.
Claim 5: ‘444 does not teach the location of the second shot region relative to the first region.
However, ‘444 teaches performing the process for each shot region (see Fig. 3) and the selection of any order of steps is prima facie obvious in the absence of new or unexpected results. MPEP §2144.04(IV)(C).
Claim 7: ’444 does not teach in the supplying, the imprint material is successively supplied to at least two shot regions before the contacting step.
However, ‘444 teaches at least 3 shot regions (see Fig. 4).
Thus, it is apparent that there are at least 3 shot regions supplied with imprint material and 3 contacting steps.
The selection of any order of steps is prima facie obvious in the absence of new or unexpected results. MPEP §2144.04(IV)(C).
Claim 8: ’444 does not teach in the supplying, the imprint material is successively supplied to at least two shot regions for every other shot region before the contacting step.
However, ‘444 teaches at least 3 shot regions (see Fig. 4).
Thus, it is apparent that there are at least 3 shot regions supplied with imprint material and 3 contacting steps.
The selection of any order of steps is prima facie obvious in the absence of new or unexpected results. MPEP §2144.04(IV)(C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759